Title: Memorandum on a Revenue Plan, [ca. 6 March] 1783
From: Madison, James
To: Jefferson, Thomas


Editorial Note
Ca. 6 March 1783. The contents of this memorandum, except as indicated below, are repetitive of JM’s long footnote in his notes on debates for 26 February 1783 (q.v., and nn. 15–44). For this reason, only the variations of information or opinion between the two documents are here indicated. The memorandum was given to Jefferson, who had been in Baltimore during much of the debate, on or about 6 March 1783, so that he might understand some of the conflicts of interests which necessarily shaped the recommendations of the committee.
JM entitled the memorandum:
“Plan proposed consists of 1st. permanent revenue. 2. abatements in favor of the States distressed by the war—3. common mass of all reasonable expences incurred by the States without sanction of Congress—4. territorial cessions.
Manner in which the interests of the several States will be affected by these objects.”
In this memorandum, except for one instance, JM used the expression “permanent revenue” as a replacement of the term “general revenue” employed in his note. He probably viewed these designations as synonymous, even though the one stresses the duration and the other the scope of the income recommended for the use of Congress.
In his footnote JM stated that “it is presumed in most instances, she [Rhode Island] would be opposed to making a common mass of expences.” In the memorandum, on the other hand, JM recorded that Rhode Island would not be “agst. a common mass.” This contrast in opinion and the other differences noted in the next two paragraphs suggest that debates or conferences subsequent to 26 February had convinced JM of the need to modify what he had written in his footnote about these particular matters as viewed by Rhode Island, Connecticut, and Pennsylvania.
In the footnote JM wrote that Connecticut’s “interest is opposed to abatements, and to a common mass of expences.” In the memorandum he noted that Connecticut was “strenous agst. abatements—in favor of common, having often employed militia without sanction of Congss.”
Instead of Pennsylvania being “interested against abatements; and against a common mass,” as stated in his footnote, JM’s memorandum points out that Pennsylvania is “not interested in abatemts. nor common mass, but has espoused both.”
JM remarked in his footnote that Virginia was “interested in abatements, and essentially so in a common mass, not only her excentric expenditures being enormous; but many of her necessary ones havg. rcd. no previous or subsequent sanction.” The corresponding statement in the memorandum reads: “It is uncertain how the credits of her Citizens may stand in a liquidation of their claims vs U. S—interested somewhat perhaps in abatements—particularly so in a common mass—not only her excentric expenditures being enormous but many of them which have been similar to those allowed to other States, having recd. no sanction of Congs.”
Referring in his memorandum to the citizens of North Carolina, JM remarked that “their claims for supplies must be great.” In his footnote he had implied rather than explicitly stated this belief.
In the footnote, immediately preceding “a state of the loan office debt,” which JM omitted in the present memorandum, he wrote: “it may be proper to include in it [‘this plan’] a recommendation to the States to rescind the rule of apportioning pecuniary burdens according to the value of land, & to substitute that of numbers, reckoning two slaves as equal to one free man.” The parallel passage at the close of the memorandum reads: “a recommendation is to be included for substituting numbers in place of the value of land as the rule of apportionment. In this all the States are interested if proper deductions be made from the number of Slaves.”
The shift from “may be” to “is to be,” together with the other factual differences noted above, indicates that JM wrote his memorandum for Jefferson shortly before the report on restoring public credit was delivered to Congress on 6 March. By then JM obviously could inform his friend what the recommendation ‘is to be.” That report, drafted by JM on behalf of a committee, included a proposal to allocate the financial quotas among the states “in proportion to the number of inhabitants of every age, sex and condition,” excepting Indians not taxed and slaves “between the ages of .” See Report on Restoring Public Credit, 6 Mar. 1783.
